360 So. 2d 15 (1978)
James F. RYAN, Appellant,
v.
Nick BEUCHER, Jr. and Robert N. Beucher, Appellees.
No. 77-1632.
District Court of Appeal of Florida, Second District.
May 26, 1978.
Rehearing Denied June 28, 1978.
P.C. Gorman, Leesburg, for appellant.
Bernard C. O'Neill, Jr., of Roby, O'Neill, Dyer & Bogner, Orlando, for appellees.
HOBSON, Judge.
Appellant appeals a final summary judgment entered in favor of appellees.
The final summary judgment included the basic judgment for $5,000 plus interest and costs. The cost judgment included the payment for copies of depositions taken by the appellant and furnished to the appellees. This portion of the judgment for costs was error. Cohen v. Dennis, 209 So. 2d 465 (Fla.3d DCA 1968); Florida Greyhound Lines v. Jones, 60 So. 2d 396 (Fla. 1952).
The final summary judgment is affirmed in part and reversed in part.
BOARDMAN, C.J., and DANAHY, J., concur.